                                                                                                  E-FILED
                                                                 Thursday, 20 February, 2020 03:41:03 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS


MARQUIS ENERGY LLC,                         )
                                            )
      Plaintiff/Counterdefendant,           )
                                            )
              v.                            )       Case No. 19-cv-1089-JES-JEH
                                            )
FEDERAL INSURANCE COMPANY,                  )
                                            )
      Defendant/Counterclaimant.            )

                                 ORDER AND OPINION
       This matter is now before the Court on Plaintiff/Counterdefendant Marquis Energy LLC’s

Motion (Doc. 16) to Dismiss Defendant’s Counterclaim, and Memorandum (Doc. 17) in Support.

Defendant/Counterclaimant Federal Insurance Company has filed a Response. Doc. 21. For the

reasons set forth below, Plaintiff/Counterdefendant Marquis Energy LLC’s Motion (Doc. 16) is

DENIED.

                                         BACKGROUND

The Parties

       Plaintiff/Counterdefendant Marquis Energy LLC (“Marquis Energy”) is an Illinois

limited liability company. It is owned by three members: (a) H&H Farms LLC (“H&H”); (b)

Babcock & Brown Biofuels Marquis Energy Holdings LLC (“B&B”); and (c) Marquis Energy

Holdings LLC (“Marquis Holdings”). Each of the three members of Marquis Energy are also

LLCs with their own respective members, none of whom are parties to this litigation. Doc. 7, at

2–4. Defendant/Counterclaimant Federal Insurance Company (“Federal”) is an Indiana insurance

company.




                                                1
The Policy

        Federal issued a ForeFront Portfolio 3.0 Policy (“the Policy”) to Marquis Energy for the

policy period of November 30, 2017 to November 30, 2018. Doc. 14, at 6. The Policy included a

Directors & Officers and Entity Liability Coverage Section (“D&O Section”). Id. at 7. The

Policy covers loss on account of a claim first made against Marquis Energy during the policy

period, including defense costs. Id.

The Putnam Litigation

        On May 23, 2018, H&H filed a complaint in the Circuit Court for the Tenth Judicial

Circuit in Putnam County, Illinois (“the Putnam suit”) for declaratory judgment against Marquis

Energy and six of seven individuals comprising the Marquis Energy’s management committee.

H&H Farms LLC v. Marquis Energy LLC et al., No. 2018 CH 4 (10th Jud. Cir. Putnam Cnty. Ill.

2018); Doc. 7-2. H&H later amended its complaint to add Marquis Management Services, Inc. as

an additional defendant. Doc. 7-3. In the Putnam suit, H&H sought to invalidate three resolutions

considered by Marquis Energy’s management committee in April of 2018. Federal agreed to

cover defense costs in the Putnam suit for its insured, Marquis Energy, pursuant to a reservation

of rights. Doc. 14, at 20.

The Arbitration

        On August 3, 2018, Marquis Holdings and B&B filed a notice and demand for arbitration

with the American Arbitration Association (“AAA”) naming H&H as the sole respondent. Doc.

7-4. Marquis Energy was not listed as either a claimant or respondent in the arbitration demand.

The claimants asserted in their arbitration demand that the issues raised in the Putnam suit were

subject to mandatory arbitration under the Operating Agreement. In their prayer for relief,

Marquis Holdings and B&B sought a “judgment declaring that the three votes taken at the April



                                                2
25, 2018 meeting of the Marquis Energy Management Committee were valid and effective.”

Doc. 7-4, at 27.

         On January 11, 2019, Marquis Holdings and B&B filed an amended notice and demand

for arbitration. Doc. 7-5. The amended arbitration demand added as claimants six of seven

individuals comprising the Marquis Energy’s management committee, and added Marquis

Energy and Marquis Management Services, Inc. as “nominal claimants” who are “neither

necessary nor indispensable parties” but added “solely to address any concerns relating to the

enforceability of any award rendered by the arbitrator.” Id. at 2, 5. The amended arbitration

demand listed H&H and Edward Heil—the seventh member of the management committee—as

respondents. Id. at 2. Federal denied coverage to claimants for “defense costs” incurred in

connection with the arbitration.

The Stay

         On August 8, 2018, Marquis Energy and the six individual defendants in the Putnam suit

filed a motion to stay based on the mandatory arbitration provision of the Operating Agreement.

Doc. 18, at 8. On December 20, 2018, the court granted the defendants’ request and stayed the

litigation while the arbitration remained pending. Id. at 22.

The District Court Action

         On March 13, 2019, Marquis Energy filed this declaratory judgment action against

Federal. Doc. 1. Therein, Marquis Energy seeks inter alia a declaration that “Federal is obligated

to advance defense costs to Marquis Energy for the Arbitration.” Doc. 1, at 8. On August 5,

2019, Federal filed its answer and counterclaim. Doc. 14. In its counterclaim, Federal seeks a

declaration that it owes no duty to advance “defense costs” to the claimants in the arbitration. Id.

at 15.



                                                  3
        On September 9, 2019, Marquis Energy filed the instant Motion to Dismiss Defendant’s

Counterclaim and Memorandum in Support. 1 Docs. 17, 18. The gist of Marquis Energy’s Motion

is that the arbitration demand constituted an “affirmative claim” that was entirely defensive in

nature and thus Federal had an obligation to fund the arbitration. Doc. 17, at 6. On October 25,

2019, Federal filed its Response. Doc. 21. Therein, Federal argues it is entitled to a declaratory

judgment that the Policy does not require Federal to pay the legal expenses incurred in an

arbitration between Marquis Energy’s owners. Id. at 1. This Order follows.

                                              LEGAL STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) challenges whether a complaint

sufficiently states a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). The

Court accepts well-pleaded allegations in a complaint as true and draws all permissible

inferences in favor of the plaintiff. See Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639

(7th Cir. 2015). To survive a motion to dismiss, the complaint must describe the claim in

sufficient detail to put defendants on notice as to the nature of the claim and its bases, and it must

plausibly suggest that the plaintiff has a right to relief. Bell Atlantic Corporation v. Twombly, 550

U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not rest entirely on

conclusory statements or empty recitations of the elements of the cause of action. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

        Under Illinois law, “the interpretation of an insurance policy and the respective rights and

obligations of the insurer and the insured [are] questions of law that the court may resolve



1
  Marquis Energy requested oral argument on its Motion to Dismiss. Doc. 17, at 6. However, after careful review,
the Court believes the parties’ memoranda adequately present the facts and legal arguments, and oral argument
would not significantly aid the Court. Accordingly, Marquis Energy’s request for oral argument is denied.

                                                         4
summarily.” Roman Catholic Diocese of Springfield in Ill. v. Md. Cas. Co., 139 F.3d 561, 565

(7th Cir. 1998).

                                           DISCUSSION

       In its Motion, Marquis Energy argues the arbitration demand filed by Marquis Holdings

and B&B against H&H “served solely as a defensive measure to counter the claims made in the

Putnam Action and to place them in the proper forum.” Doc. 17, at 9. According to Marquis

Energy, Federal “seeks to elevate form over substance by seeking to avoid coverage because its

insured had no choice but to place themselves on the ‘wrong side’ of the caption when they

forced the underlying dispute to the arbitration forum where it should have been brought in the

first place.” Id. at 12. The remainder of Marquis Energy’s Memorandum focuses on an insurer’s

duty to fund affirmative claims where the claim serves to reduce the insured’s liability. See Doc.

17, at 12–20.

       Marquis Energy’s argument is flawed for two reasons. First, the arbitration demand was

not “solely … a defensive measure to counter the claims made in the Putnam Action and to place

them in the proper forum.” Rather, as will be explained below, the filing of the arbitration by

Marquis Holdings and B&B was entirely unnecessary in order for Marquis Energy to prevail in

the Putnam suit. Second, the basis for Federal’s denial of coverage is not that Marquis Holdings

and B&B were on the “wrong side” of the caption in the arbitration; rather, Federal denied

coverage based on who was not in the caption—its insured, Marquis Energy. Neither Marquis

Holdings nor B&B are insureds under the D&O Policy, and therefore Federal has no duty to fund

claims made by or against them.




                                                 5
(1) The Arbitration Demand was not a Defensive Claim

        Marquis Energy makes much ado about an insurer’s duty to fund affirmative claims. Doc.

17, at 13. There are indeed “a class of affirmative claims which, if successful, have the effect of

reducing or eliminating the insured’s liability and that the costs and fees incurred in prosecuting

such ‘defensive’ claims are encompassed in an insurer’s duty to defend.” Great W. Cas. Co. v.

Marathon Oil Co., 315 F. Supp. 2d 879, 881 (N.D. Ill. 2003). But a detailed discussion of an

insurer’s duty to fund affirmative claims on behalf of an insured is not necessary here because

the insured, Marquis Energy, is not a substantive claimant in the arbitration proceedings.

Regardless, even if the arbitration demand was filed by an insured, it was not defensive in nature

because it was entirely unnecessary to defend against the allegations in the Putnam suit. Recall

that H&H instituted the suit against Marquis Energy based on alleged violations of the Operating

Agreement in connection with three resolutions considered by Marquis Energy’s management

committee in April of 2018. Doc. 7-2, at 4. However, the Operating Agreement included a

mandatory arbitration provision. Thus, Federal tendered a defense to its insured, Marquis Energy,

and moved to dismiss or stay the Putnam suit based on the mandatory arbitration provision.

Marquis Holdings and B&B’s decision to file an arbitration demand against H&H raising similar

claims while the Putnam suit was pending was not necessary for the state court to conclude the

dispute was subject to mandatory arbitration and thus staying the action on that ground. See

Order, Doc. 18, at 26 (“[I]t is clear this case simply provides a procedural method for addressing

issues that fall squarely within the arbitration requirement in the contract….”). Simply put, in

order to defend against the allegations in the Putnam suit, all Marquis Energy had to do was

argue for dismissal based on the mandatory arbitration clause. Upon dismissal, H&H would then

be required to initiate an arbitration or forego litigation entirely.



                                                    6
(2) The Arbitration was not Brought by an Insured

       Second, Federal has no obligation to fund Marquis Holdings’ and B&B’s arbitration

because neither Marquis Holdings nor B&B are insureds under the D&O Policy. The D&O

policy covers Marquis Energy and its subsidiaries; it does not cover Marquis Energy’s owners.

See Doc. 8, at 10–11. And while the amended arbitration demand listed Marquis Energy as a

“nominal claimant,” it explicitly disclaimed any interest by Marquis Energy in the proceedings.

See Amended Arbitration Demand, Doc. 7-5, at 6 (noting Marquis Energy is neither a necessary

nor indispensable party to the arbitration but added “solely to address any concerns relating to

the enforceability of any award rendered by the Arbitrator”). Moreover, neither the arbitration

demand nor amended arbitration demand seek relief on behalf of Marquis Energy. Under Illinois

law, insurers are not required to fund litigation costs of uninsureds, regardless of whether the

uninsured’s claim or defense may have benefited an insured. Santa's Best Craft, LLC v. St. Paul

Fire & Marine Ins. Co., 611 F.3d 339, 354 (7th Cir. 2010). As Defendant aptly notes, Marquis

Energy appears to be the subject of the dispute between its owners, as opposed to a suit on behalf

of or against Marquis Energy itself. Because the arbitration was not brought by an insured under

the Policy, Federal has no duty to fund the arbitration proceedings.

       Finally, the Court notes that although the issue currently before the Court is limited to

whether Federal’s counterclaim should be dismissed, the Court’s analysis above appears to be

case dispositive. If the Court is correct, Federal should request entry of judgment in its favor

within 14 days of this Order.




                                                 7
                                     CONCLUSION

      For the reasons set forth above, Plaintiff/Counterdefendant Marquis Energy LLC’s

Motion (Doc. 16) to Dismiss Defendant’s Counterclaim is DENIED.



             Signed on this 20th day of February, 2020.

                                          s/ James E. Shadid
                                          James E. Shadid
                                          United States District Judge




                                             8
